DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on September 12, 2019.
Claims 1-21 are currently pending and have been examined.
.  

Information Disclosure Statement

Acknowledgement is hereby made of receipt of the Information Disclosure Statement filed by the Applicant on September 12, 2019.  

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to the purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Paragraph [0022] is unclear.  More specifically, paragraph [0022] describes [a]n object of the present invention is to provide an air conditioner including a refrigerant pipe which is capable of being determined in outer diameter of the refrigerant pipe according to air-conditioning capacity determined based on capacity of a compressor.  However, what is intended by “a refrigerant pipe which is capable of being determined in outer diameter of the refrigerant pipe according to air-conditioning capacity determined based on capacity of a compressor
Paragraph [0023] is unclear.  More specifically, paragraph [0023] describes [a]n object of the present invention is to provide an air conditioner including a refrigerant pipe which is capable of determining an inner diameter of the refrigerant pipe on the basis of a thickness of the pipe, which is determined according to a determined (Examiner recommends using predetermined instead of determined here) outer diameter of refrigerant pipe and a kind of refrigerant.  However, what is intended by “a refrigerant pipe which is capable of determining an inner diameter of the refrigerant pipe on the basis of a thickness of the pipe”?  How can a refrigerant pipe be capable of determining, especially when it is determined according to a predetermined outer diameter and a kind of refrigerant?  Please advise as to the intent.
Paragraph [00179] states, “Carbone”; however, it should state, “Carbon.”
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
Claims 1, 8 and 15 recite “an R134a is used as the refrigerant,” in line 11.  However, it should recite “a R134a is used as the refrigerant.”  

The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
More specifically, Claim 21 is merged into Claim 20 such that it is not obvious that Claim 21 exist.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an R134a is used as the refrigerant,” in line 11.  This limitation renders the claims indefinite.  It is unclear as to whether the limitation is to be considered as a functional limitation or if it is intended for the air-conditioner to comprise the refrigerant.  As written, the claim is unclear.  For the purpose of this examination, the limitation will be interpreted as included in the air-conditioner.
Claims 8 and 15 are rejected using similar rationale to that of Claim 1 
Claims 2-7 are rejected as depending from the rejected Claim 1.
Claims 9-14 are rejected as depending from the rejected Claim 8.
Claims 16-21 are rejected as depending from the rejected Claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 11-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka (WO2016/051606) hereinafter “Hatanaka,” in view of Domyo et al. (U.S. Patent No. 6,477,848) hereinafter “Domyo,” and evidenced by Waldfried, Electrochemistry for Materials Science.
Regarding Claim 1, Hatanaka discloses: 
An air conditioner (1, see Fig 1) comprising: 
an outdoor unit (100) comprising a compressor (10), an outdoor heat exchanger (20), a main expansion device (30), and a refrigerant pipe (60) configured to connect (capable of connecting) the outdoor heat exchanger (20) to the main expansion device (30); 
an indoor unit (200a, 200b; hereinafter “200”) comprising an indoor heat exchanger (40a, 40b; hereinafter “40”); and 
a connection pipe (61) configured to connect (capable of connecting) the outdoor unit (100) to the indoor unit (200, see paragraphs [255]-[263]),
and the refrigerant pipe (60) comprises a suction pipe (62, 68) that guides suction of a refrigerant into the compressor (10) and has an outer diameter of 12.70 mm (see Figs 1 and 4, paragraphs [511]: the outer diameter is 12.70 mm).
Hatanaka teaches R32 as the refrigerant used, but fails to explicitly teach, wherein the air conditioner has refrigeration capacity of 2kW to 7kW, a R134a is used as the refrigerant, the refrigerant pipe is made of a ductile stainless steel material having a delta ferrite matrix structure of 1% or less on the basis of a grain area.


Accordingly, it would have been obvious to one of ordinary skill in the art, before the claimed invention was effectively filed, to provide an air conditioner including a refrigerant pipe, further include wherein the air conditioner has refrigeration capacity of 2kW to 7kW, R134a is used as the refrigerant, and the refrigerant pipe is made of iron having a delta ferrite matrix structure of 1% or less on the basis of a grain area, as taught by Domyo, in the invention of Hatanaka, in order to advantageously, enable sufficient reduction of the charging amount of the refrigerant while maintaining the performance of the air conditioner (see Column 12 lines 52-55 of Domyo), thereby enhancing the overall efficiency of the air conditioner.
Further, Hatanaka discloses the air conditioner including the use of a refrigerant except the refrigerant of Hatanaka is R32 instead of R134A. Domyo shows that R32 is an equivalent refrigerant known in the art based on the performance goals of the system (see Fig 6 of Domyo). Therefore, because these two refrigerants were art-recognized 

Regarding Claim 2, Hatanaka as modified, meets the limitation of Claim 1.  Further, Hatanaka as modified teaches, wherein the refrigerant pipe (60, see Fig 1) further comprises a discharge pipe (63) that guides discharge of the refrigerant compressed in the compressor (10) and has an outer diameter of 9.52 mm (see Fig 4, paragraph [511]: the outer diameter is 9.52mm).  

Regarding Claim 3, Hatanaka as modified, meets the limitation of Claim 2.  Further, Hatanaka as modified teaches, wherein the suction pipe (62, 68, see Fig 1) has an inner diameter of 12.30mm or less (see Fig 5, paragraph [539]: when the outer diameter is 12.70 mm, the inner diameter is 11.10 mm), and the discharge pipe (63) has an inner diameter of 9.20 mm or less (see Fig 5: the inner diameter is 7.92 when the outer diameter is 9.52 mm).  

Regarding Claim 6, Hatanaka as modified, meets the limitation of Claim 1.  Further, Hatanaka as modified teaches, wherein the refrigerant pipe (60, see Fig 1) further comprises a discharge pipe (63) that guides discharge of the refrigerant compressed in the compressor (10) and has an outer diameter of 12.70 mm (see Fig 5: the discharge pipe has an outer diameter of 12.70 mm).  

Claim 7, Hatanaka as modified, meets the limitation of Claim 6.  Further, Hatanaka as modified teaches, wherein the suction pipe (62,68, see Fig 1) has an inner diameter of 12.30mm or less (see Fig 5: the suction pipe has an inner diameter of 11.10 mm when the outer diameter is 12.70 mm), and the discharge pipe (63) has an inner diameter of 12.30 mm or less (see Fig 5: the discharge pipe has an inner diameter of 11.10 mm when the outer diameter is 12.70 mm).  

Regarding Claim 8, Hatanaka discloses: 
An air conditioner (1, see Fig 1)comprising: 
an outdoor unit (100) comprising a compressor (10), an outdoor heat exchanger (20), a main expansion device (30), and a refrigerant pipe (60) configured to connect (capable of connecting) the outdoor heat exchanger (20) to the main expansion device (30); 
an indoor unit (200a, 200b; hereinafter “200”) comprising an indoor heat exchanger (40a, 40b; hereinafter “40”); and 
a connection pipe (61) configured to connect (capable of connecting) the outdoor unit (100) to the indoor unit (200, see paragraph [263]), 
and the refrigerant pipe (60) comprises a suction pipe (62, 68) that guides suction of a refrigerant into the compressor (10) and has an outer diameter of 15.88 (see Figs 1 and 4, paragraphs [511).
Hatanaka teaches R32 as the refrigerant used, but fails to explicitly teach, wherein the air conditioner has refrigeration capacity of 2kW to 7kW, a R134a is used as the refrigerant, the refrigerant pipe is made of a ductile stainless steel material having a delta ferrite matrix structure of 1% or less on the basis of a grain area.
However, Domyo, in a related field of refrigeration systems, teaches an air conditioner (1, see Fig 1 of Domyo) that has a refrigeration capacity or 5kW or less (see Column 3 lines 15-16) which uses a R134a refrigerant (see Fig 6), and includes a refrigerant pipe (32) that is made of iron (see Column 16 lines 7-10) that has a delta ferrite matrix structure of 1% or less on the basis of grain (evidenced by Waldfried: Ch. 10.1.5: In α-iron the solubility is only 0.04% (ferrite) and in δ-iron the solubility is 0.36%), in order to enable sufficient reduction of the charging amount of the refrigerant while maintaining the performance of the air conditioner (see Column 12 lines 52-55 of Domyo).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the claimed invention was effectively filed, to provide an air conditioner including a refrigerant pipe, further include wherein the air conditioner has refrigeration capacity of 2kW to 7kW, R134a is used as the refrigerant, and the refrigerant pipe is made of iron having a delta ferrite matrix structure of 1% or less on the basis of a grain area, as taught by Domyo, in the invention of Hatanaka, in order to advantageously, enable sufficient reduction of the charging amount of the refrigerant while maintaining the performance of the air conditioner (see Column 12 lines 52-55 of Domyo), thereby enhancing the overall efficiency of the air conditioner.
Further, Hatanaka discloses the air conditioner including the use of a refrigerant except the refrigerant of Hatanaka is R32 instead of R134A. Domyo shows that R32 is an equivalent refrigerant known in the art based on the performance goals of the system 

Regarding Claim 11, Hatanaka as modified, meets the limitation of Claim 8.  Further, Hatanaka as modified teaches, wherein the refrigerant pipe (60, see Fig 1) further comprises a discharge pipe (63) that guides discharge of the refrigerant compressed in the compressor (10) and has an outer diameter of 9.52 mm (see Fig 4: the discharge pipe has an outer diameter of 9.52).  

Regarding Claim 12, Hatanaka as modified, meets the limitation of Claim 11.  Further, Hatanaka as modified teaches, wherein the suction pipe (62, 68, see Fig 1) has an inner diameter of 15.38 mm or less (see Fig 5: the suction pipe has an inner diameter of 13.88 mm when the outer diameter is 15.88 mm), and the discharge pipe (63) has an inner diameter of 9.20 mm or less (see Fig 5: the discharge pipe has an inner diameter of 7.92 mm when the outer diameter is 9.52 mm).  

Regarding Claim 13, Hatanaka as modified, meets the limitation of Claim 8.  Further, Hatanaka as modified teaches, wherein the refrigerant pipe (60, see Fig 1) further comprises a discharge pipe (63) that89 WO 2018/16919A1PCT/KR2018/000574 guides discharge of the refrigerant compressed in the compressor (10) and has an outer diameter of 12.70 mm (see Fig 5: the discharge pipe has an outer diameter of 12.70 mm).  

Claim 14, Hatanaka as modified, meets the limitation of Claim 13.  Further, Hatanaka as modified teaches, wherein the suction pipe (62, 68, see Fig 1) has an inner diameter of 15.38 mm or less (see Fig 5: the suction pipe has an inner diameter of 13.88 mm when the outer diameter is 15.88 mm), and the discharge pipe (63) has an inner diameter of 12.30 mm or less (see Fig 5: the discharge pipe has an inner diameter of 11.10 when the outer diameter is 12.70 mm).  

Regarding Claim 15, Hatanaka discloses: 
An air conditioner (1, see Fig 1)comprising: 
an outdoor unit (100) comprising a compressor (10), an outdoor heat exchanger (20), a main expansion device (30), and a refrigerant pipe (60) configured to connect (capable of connecting) the outdoor heat exchanger (20) to the main expansion device (30); 
an indoor unit (200a, 200b; hereinafter “200”) comprising an indoor heat exchanger (40a, 40b; hereinafter “40”); and 
a connection pipe (61) configured to connect (capable of connecting) the outdoor unit (100) to the indoor unit (200, see paragraph [263]), 
and the refrigerant pipe (60) comprises a suction pipe (62, 68) that guides suction of a refrigerant into the compressor (10) and has an outer diameter of 9.52 mm (see Figs 1 and 4, paragraphs [511).
Hatanaka teaches R32 as the refrigerant used, but fails to explicitly teach, wherein the air conditioner has refrigeration capacity of 2kW to 7kW, a R134a is used as the refrigerant, the refrigerant pipe is made of a ductile stainless steel material having a delta ferrite matrix structure of 1% or less on the basis of a grain area.
However, Domyo, in a related field of refrigeration systems, teaches an air conditioner (1, see Fig 1 of Domyo) that has a refrigeration capacity or 5kW or less (see Column 3 lines 15-16) which uses a R134a refrigerant (see Fig 6), and includes a refrigerant pipe (32) that is made of iron (see Column 16 lines 7-10) that has a delta ferrite matrix structure of 1% or less on the basis of grain (evidenced by Waldfried: Ch. 10.1.5: In α-iron the solubility is only 0.04% (ferrite) and in δ-iron the solubility is 0.36%), in order to enable sufficient reduction of the charging amount of the refrigerant while maintaining the performance of the air conditioner (see Column 12 lines 52-55 of Domyo).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the claimed invention was effectively filed, to provide an air conditioner including a refrigerant pipe, further include wherein the air conditioner has refrigeration capacity of 2kW to 7kW, R134a is used as the refrigerant, and the refrigerant pipe is made of iron having a delta ferrite matrix structure of 1% or less on the basis of a grain area, as taught by Domyo, in the invention of Hatanaka, in order to advantageously, enable sufficient reduction of the charging amount of the refrigerant while maintaining the performance of the air conditioner (see Column 12 lines 52-55 of Domyo), thereby enhancing the overall efficiency of the air conditioner.
Further, Hatanaka discloses the air conditioner including the use of a refrigerant except the refrigerant of Hatanaka is R32 instead of R134A. Domyo shows that R32 is an equivalent refrigerant known in the art based on the performance goals of the system 

Regarding Claim 18, Hatanaka as modified, meets the limitation of Claim 15.  Further, Hatanaka as modified teaches, wherein the refrigerant pipe (60, see Fig 1) further comprises a discharge pipe (63) that guides discharge of the refrigerant compressed in the compressor (10) and has an outer diameter of 9.52 mm (see Fig 5: the discharge pipe has an outer diameter of 9.52 mm).  

Regarding Claim 19, Hatanaka as modified, meets the limitation of Claim 18.  Further, Hatanaka as modified teaches, wherein the suction pipe (62, 68, see Fig 1) has an inner diameter of 9.20 mm or less (see Fig 5: the suction pipe has an inner diameter of 7.92 mm when the outer diameter is 9.52 mm), and the discharge pipe (63) has an inner diameter of 9.20 mm or less (see Fig 5: the discharge pipe has an inner diameter of 7.92 mm when the outer diameter is 9.52 mm).  

Regarding Claim 20, Hatanaka as modified, meets the limitation of Claim 15.  Further, Hatanaka as modified teaches, wherein the refrigerant pipe (60, see Fig 1) further comprises a discharge pipe (63) that guides discharge of the refrigerant compressed in the compressor (10) and has an outer diameter of 12.70 mm (see Fig 5: the discharge pipe has an outer diameter of 12.70 mm). 

Claim 21, Hatanaka as modified, meets the limitation of Claim 21.  Further, Hatanaka as modified teaches, wherein the suction pipe (62, 68, see Fig 1) has an inner diameter of 9.20 mm or less (see Fig 5: the suction pipe has an inner diameter of 7.92 mm when the outer diameter is 9.52 mm), and the discharge pipe (63) has an inner diameter of 12.30 mm or less (see Fig 5: the inner diameter is 11.10 mm when the outer diameter is 12.70 mm).

Claims 4-5, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka in view of Domyo.

Regarding Claim 4, Hatanaka as modified, meets the limitation of Claim 1.  Further, Hatanaka as modified teaches, wherein the refrigerant pipe (60, see Fig 1) further comprises a discharge pipe (63) that guides discharge of the refrigerant compressed in the compressor (10), but fails to explicitly teach, the discharge pipe  has an outer diameter of 7.94 mm.  
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation (see MPEP 2144.05).
Hatanaka as modified, teaches that it is known in the art of refrigeration, to manipulate the thickness and/or diameters of the refrigerant piping to reduce the amount of refrigerant in the cycle (see Figs 4-5, paragraph [554]).  Domyo teaches, manipulating the inner diameter of refrigerant tubes to reduce the pressure loss of the refrigerant and improve the efficiency of the air conditioner (see Figs 7-8, Column 9 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Hatanaka to provide the discharge pipe with an outer diameter of 7.94, since it has been held that it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation. 

Regarding Claim 5, Hatanaka as modified by Domyo, meets the limitation of Claim 4, requiring the discharge pipe with an outer diameter of 7.94 mm.  Further, Hatanaka as modified teaches, wherein the suction pipe (62, 68, see Fig 1) has an inner diameter of 12.30mm or less (see Fig 5: the suction pipe has an inner diameter of 11.20 mm when the outer diameter is 12.70 mm).  Domyo further teaches the discharge pipe (32, see Fig 1 of Domyo) has an inner diameter of 7.66 mm or less (see Figs 7-8 of Domyo).  

Claim 9, Hatanaka as modified, meets the limitation of Claim 8.  Further, Hatanaka as modified teaches, wherein the refrigerant pipe (60, see Fig 1) further comprises a discharge pipe (63) that guides discharge of the refrigerant compressed in the compressor (10), but fails to explicitly teach, the discharge pipe has an outer diameter of 7.94 mm.  
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation (see MPEP 2144.05).
Hatanaka as modified, teaches that it is known in the art of refrigeration, to manipulate the thickness and/or diameters of the refrigerant piping to reduce the amount of refrigerant in the cycle (see Figs 4-5, paragraph [554]).  Domyo teaches, manipulating the inner diameter of refrigerant tubes to reduce the pressure loss of the refrigerant and improve the efficiency of the air conditioner (see Figs 7-8, Column 9 lines 54-60 of Domyo).  Thus, Hatanaka as modified by Domyo, teaches that the manipulation of the sizing configuration of the inner and outer diameters of refrigerant piping is a result effective variable for determining an optimal size configuration for increasing/decreasing the internal volume of air conditioner (see paragraph [554]).  Accordingly, the outer diameter and inner diameters of the piping in relation to refrigerant flow and capacity constitutes a result effective variable which achieves the recognized result of manipulating the refrigerant flow to enable sufficient reduction of the charging amount of the refrigerant while maintaining the performance of the air conditioner.


Regarding Claim 10, Hatanaka as modified by Domyo, meets the limitation of Claim 9, requiring a discharge pipe with the outer diameter.  Further Hatanaka as modified, teaches, wherein the suction pipe (62, 68, see Fig 1) has an inner diameter of 15.38 mm or less (see Fig 5: the suction pipe has an inner diameter of 13.88 when the outer diameter is 15.88 mm), Domyo further teaches the discharge pipe (32, see Fig 1 of Domyo) has an inner diameter of 7.66 mm or less (see Figs 7-8 of Domyo: the inner diameter of the piping can be as low as 6.4 mm).  
Regarding Claim 16, Hatanaka as modified, meets the limitation of Claim 15.  Further, Hatanaka as modified teaches, wherein the refrigerant pipe (60, see Fig 1) further comprises a discharge pipe (63) that guides discharge of the refrigerant compressed in the compressor (10), but fails to explicitly teach, the discharge pipe has an outer diameter of 7.94 mm.  
Hatanaka as modified, teaches that it is known in the art of refrigeration, to manipulate the thickness and/or diameters of the refrigerant piping to reduce the amount of refrigerant in the cycle (see Figs 4-5, paragraph [554]).  Domyo teaches, manipulating the inner diameter of refrigerant tubes to reduce the pressure loss of the refrigerant and improve the efficiency of the air conditioner (see Figs 7-8, Column 9 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Hatanaka to provide the discharge pipe with an outer diameter of 7.94, since it has been held that it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation. 

Regarding Claim 17, Hatanaka as modified by Domyo, meets the limitation of Claim 16, requiring a discharge pipe with the outer diameter.  Further Hatanaka as modified, teaches, wherein the suction pipe (62, 68, see Fig 1) has an inner diameter of 15.38 mm or less (see Fig 5: the suction pipe has an inner diameter of 13.88 when the outer diameter is 15.88 mm), Domyo further teaches the discharge pipe (32, see Fig 1 of Domyo) has an inner diameter of 7.66 mm or less (see Figs 7-8 of Domyo: the inner diameter of the piping can be as low as 6.4 mm).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763    
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763